By the Court,

WhitON, C. J.
The Supreme Court having de-*189tided that the County Court did not obtain jurisdiction of tbis case, it follows that the court below committed no error in dismissing it. The only question is in regard to costs. We hold, upon a consideration of our statute, that where the statute did not give an^appeal, and the County Court dismissed the case for want of jurisdiction arising from that cause, no judgment for costs could be given. Mitchell vs. Kennedy, 1 Wis. R. 511.
But it is contended, that as the failure of the County Court to obtain jurisdiction of this case, arose from the neglect of the appellant, who is the plaintiff in error, a different rule should be adopted. We do not see as this circumstance can make any difference.
The objection is, that the court never became possessed of the case, and it is quite immaterial what the reason is which produced this result. If from any cause the court did not have the case before it, it could give no valid judgment. We must hold, therefore, as we did in the case of Mitchell vs. Kennedy, that so much of the judgment of the court as dismissed the case is affirmed, and so much as gave costs to the defendant must be reversed.